Name: Decision No 3289/75/ECSC of the Commission of 18 December 1975 on the definition and conversion of the unit of account to be used in decisions, recommendations, opinions and communications for the purposes of the Treaty establishing the European Coal and Steel Community
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  monetary relations;  European Union law
 Date Published: 1975-12-19

 Avis juridique important|31975S3289Decision No 3289/75/ECSC of the Commission of 18 December 1975 on the definition and conversion of the unit of account to be used in decisions, recommendations, opinions and communications for the purposes of the Treaty establishing the European Coal and Steel Community Official Journal L 327 , 19/12/1975 P. 0004 - 0005 Finnish special edition: Chapter 1 Volume 1 P. 0112 Greek special edition: Chapter 01 Volume 2 P. 0006 Swedish special edition: Chapter 1 Volume 1 P. 0112 Spanish special edition: Chapter 10 Volume 1 P. 0059 Portuguese special edition Chapter 10 Volume 1 P. 0059 DECISION No 3289/75/ECSC OF THE COMMISSION of 18 December 1975 on the definition and conversion of the unit of account to be used in decisions, recommendations, opinions and communications for the purposes of the Treaty establishing the European Coal and Steel Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 8, 14, 26, 50, 54, 55 and 56 thereof; Whereas, in its report of 4 March 1975, the Monetary Committee took the view that a unit of account based on a basket of Community currencies would best suit the requirements of the Community in general; Whereas any reference to gold in the definition of the value of currencies and consequently of units of account is now irrelevant in view of developments in the international monetary system ; whereas Commission Decision No 3541/73/ECSC (1) must therefore be replaced by a Decision defining a new unit of account which eliminates the distortions in the present system; Whereas, in its Decision No 75/250/EEC (2), the Council has already adopted such a unit of account for expressing the amounts of aid referred to in Article 42 of the ACP-EEC LomÃ © convention ; whereas the same definition should be adopted for the purposes of the ECSC Treaty; Whereas the unit of account should represent an average value of the variations in the currencies of the Member States of the Community; Whereas the Commission Decisions in which reference has been made to the unit of account comprise Decisions taken after consultation with, or with the assent, or the unanimous assent, of the Council; With the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 The unit of account to be used in decisions, recommendations, opinions and communications for the purposes of the Treaty establishing the European Coal and Steel Community shall be the European unit of account "EUA", defined as the sum of the following amounts of the currencies of the Member States of the Community: >PIC FILE= "T0008845"> Article 2 The value of the unit of account in any given currency shall be equal to the sum of the equivalent in that currency of the amounts of currency referred to in Article 1. It shall be calculated by the Commission using the daily market exchange rates. The rates of conversion into the various national currencies shall be made available every day ; they shall be published daily in the "Information and Notices" section of the Official Journal of the European Communities. Article 3 The amounts of levies shall be expressed in EUA and paid in their equivalent in national currencies at the conversion rate obtaining on the day prior to the day of payment. However, during a transitional period which shall expire on 31 December 1976, this conversion rate shall, for each payment made from the fifteenth of a given month to the fourteenth of the following month, be the rate obtaining on the last working day of the month preceding this period. Article 4 Commitments to be charged to the operating budget of the ECSC shall be denominated in EUA and the corresponding expenditure paid in national currencies at the rate obtaining on the day. In the case of contracts relating to financial aid based on Article 55 (1)OJ No L. 361, 29.12.1973, p. 10. (2)OJ No L 104, 24.4.1975, p. 35. of the Treaty, the statements of expenditure submitted to the Commission by the recipients of the aid shall be drawn up in EUA at the conversion rates obtaining on the day on which each item of expenditure is paid. However, if the recipient encounters difficulties in applying this system of statements of expenditure, the Commission may make provision in the contract for the conversion into EUA of the amounts of expenditure shown in each statement at the rate obtaining on the last day of the half-year to which the statement pertains. The special fund provided for in Decision No 73/287/ECSC (1) on aids granted for the sale of coking coal and coke to the Community iron and steel industry shall be established in EUA and the contributions towards its financing shall be paid in national currencies at the rate obtaining for levies paid at the same date. Article 5 The rights and obligations determined in units of account but which before 1 January 1976 were converted by the Commission into national currencies on the basis of the rates in force at the time of their inception shall continue to be managed on the same basis. Article 6 This Decision shall not apply to the measures for balancing imports of scrap and material treated as such covered by Decision No 21/60/ECSC of 20 July 1960. Article 7 This Decision shall enter into force on 1 January 1976 and shall replace, from that date, Commission Decision No 3541/73/ECSC. This Decision shall also apply for the calculation of the average values used in calculating levies for 1976 and 1977. On 31 December 1975 the balance sheet drawn up under Decisions No 3541/73/ECSC, No 3542/73/ECSC (2) and No 3328/74/ECSC (3) shall be presented in EUA. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1975. For the Commission Vice-President Wilhelm HAFERKAMP (1)OJ No L 259, 15.9.1973, p. 36. (2)OJ No L 361, 29.12.1973, p. 11. (3)OJ No L 357, 31.12.1974, p. 16.